Case: 11-50460       Document: 00512026887         Page: 1     Date Filed: 10/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 19, 2012
                                     No. 11-50460
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JOEL RIOS-VILLANUEVA,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 2:09-CR-485-2




Before SMITH, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Joel Rios-Villanueva has moved for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50460    Document: 00512026887      Page: 2   Date Filed: 10/19/2012

                                  No. 11-50460

leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Rios-Villanueva has filed a response and has moved for the appointment of new
counsel.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, and Rios-Villanueva’s response. The record is insufficiently
developed to allow consideration of the claim of ineffective assistance of counsel,
which generally “cannot be resolved on direct appeal when the claim has not
been raised before the district court since no opportunity existed to develop the
record on the merits of the allegations.” United States v. Cantwell, 470 F.3d
1087, 1091 (5th Cir. 2006) (internal quotation marks and citation omitted).
      We concur with counsel’s assessment that the appeal presents no nonfrivo-
lous issue for appellate review. Accordingly, the motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2. The motion for the appointment
of new counsel is DENIED.




                                        2